Citation Nr: 1046889	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-47 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. 
§ 1151, for advanced stage IVB Hodgkin's lymphoma, nodular 
sclerosis type.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from March 1976 to May 1980.    

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Cheyenne, Wyoming which denied entitlement to compensation under 
38 U.S.C. § 1151, and service connection for Hodgkin's lymphoma, 
nodular sclerosis type (to include residuals of vision 
impairment, hearing loss, neuropathy of the hands and feet 
secondary to chemotherapy).  The Veteran's arguments, including 
those on her substantive appeal, pertain solely to the § 1151 
claim.  See also September 2008 statement ("According to 38 USC 
1151  I am entitled to file for service connection due to a 
medical malpractice error committed by the Sheridan VAMC.").  
Accordingly, the sole issue on appeal is stated as such on the 
title page of this decision.  See 38 U.S.C.A. § 1151 
(Compensation shall be awarded for a qualifying additional 
disability or death of a veteran in the same manner as if the 
additional disability or death were service connected).   

The Veteran was scheduled to appear for a Central Office Hearing 
in July 2010.  In March 2010 the Veteran informed the Board that 
she was too ill to travel and in essence withdrew her hearing 
request.  38 C.F.R. § 20.702 (d) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


REMAND

In April 2010, the Board sought the opinion of an independent 
medical expert under the provisions of 38 U.S.C.A. § 7109(a) 
(West 2002) and 38 C.F.R. § 20.901(d) (2010).  The opinion was 
received in May 2010.  The Veteran was provided an opportunity to 
present additional evidence and argument in response to the 
opinion.  

In October 2010, the Veteran submitted additional evidence and 
argument.  The claims file contains new evidence for which she 
has not provided a waiver of initial RO review.  38 C.F.R. 
§ 20.1304 (2010).  

In her written arguments, she also referred to additional 
treatment by the Billings Clinic.  In order to ensure that all of 
the records are associated with the claims file, a request for 
such records to the present is in order.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is 
requested.)

1.  Contact the Veteran and request that 
she furnish current signed release forms or 
any supportive medical evidence, including 
the names, addresses, and dates of 
treatment of all medical providers from 
whom she has received treatment for her 
Hodgkin's lymphoma since she filed her 
claim.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all outstanding treatment 
records referred to by the Veteran.

2. When the development requested has been 
completed as well as any other development 
deemed necessary, readjudicate the claim.   
If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

